DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  “communicat2 to a second base station” should be “communicate”.  Appropriate correction is required.
Claims 7 and 19 are objected to because of the following informalities:  “base stations s is based on” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 					Regarding claims 1-20, the claims limitations involve functions of a base station instead of citizens broadband radio service device (CBSD).  The specification only mentions base stations twice, that is a CBSD has small coverage areas compared to a macro base station, Para [0004] and CBSD incorporates LTE and base station capabilities, Para [0100].  The specification does not state the CBSD can be a base station or that they are clearly equivalent or interchangeable.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 9 and 11 recite the limitation "the SAS" in the limitations.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,999,844. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims in the current application are broader than the patented claims and the species anticipates the genus.						Regarding pending claim 1, the claim has limitations for determining the current spectrum needs, receiving one or more, determining the amount of spectrum, communicating to a management device, receiving from the management device and selecting from spectrum assigned.  The patent claim includes the same limitation plus additional limitations such as estimating future spectrum, communicating to a second and using the first portion.  Pending claim 1 is a broader claim and anticipated by the patented claim 1.  Pending claims 13 and 20 are anticipated for the same reasons in view of patent claims 8 and 10.  The dependent pending claims are also anticipated by the patent claims (e.g. pending claim 2 and 3 are limitations in patent claim 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 9, 11-13, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2019/0059000, hereinafter Sun), in view of Hannan (US 2019/0174359, hereinafter Hannan) and in view of Ansari et al (US 2019/0090245, hereinafter Ansari).

Regarding claim 1, Sun discloses a method of operating a first base station (disclosure is applicable to base stations, Para [0137]), the method comprising:						receiving one or more of current or future spectrum need information from another base station (CBSDs may requests spectrum resource via a proxy apparatus, Para [0062], that is the proxy receives spectrum needs of other CBSDs);					 			determining the amount of spectrum currently needed by a first cluster of base stations, said first cluster of base stations including multiple base stations, said first base station being one of the base stations in said first cluster of base stations (spectrum request of secondary apparatus or CBSDs is done as a group via a proxy apparatus, Para [0067], spectrum is requested as a group, Para [0067], meaning the spectrum needs of the cluster is determined, well known in the art a group coordinator/proxy can be a member itself); 								communicating to a management device information indicating current spectrum needed for the first cluster of base stations, said information indicating current spectrum needed for the first cluster of base stations being based on said received one or more of current or future base station spectrum need information from said another base stations (spectrum request of secondary apparatus or CBSDs is done as a group via a proxy apparatus to the spectrum management device, Para [0067], spectrum is requested as a group, Para [0067], CBSDs may requests spectrum resource via a proxy apparatus, Para [0062], that is the proxy receives spectrum needs of other CBSDs);										receiving from the management device a spectrum allocation, said spectrum allocation being an allocation of spectrum assigned to the first cluster of base stations (spectrum response includes spectrum allocated to the group of secondary systems or CBSDs, Para [0112]); 				but does not disclose selecting from spectrum assigned from the management device to the first cluster of base stations, a first portion of the spectrum to be used by the first base station, selecting said first portion including selecting a range of frequencies in the spectrum assigned to the first cluster of base stations to be used by the first base station.  Hannan discloses each group is assigned at least one frequency sub-band, Para [0006] and CBSD communicates with user equipment using a portion of the allocated shared spectrum, Para [0037] and invention is applicable to base stations as well as CBSDs, Para [0015]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Hannan in the system of Sun in order to reduce interference when utilizing shared spectrum for co-existence groups;											but does not explicitly disclose determining the current spectrum needs of the first base station based on channel loading.  Ansari discloses allocation of resources depends on the state of the channel, e.g. traffic conditions, congestion, number of stations (i.e. load), Para [0059], where it is obvious in view of Ansari that higher demand or load would require more spectrum to meet the demand or load conditions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Ansari in the system of Sun in view with Hannan in order to increase efficiency of communications by effectively using different access technologies according to congestion conditions.  
Regarding claims 2 and 14, Sun discloses the method/BS of claim 1/13, but not explicitly further comprising: using the first portion of the spectrum allocated to the first cluster of base station to communicate with user equipment (UE) devices serviced by the first base station.  Hannan discloses CBSD communicates with user equipment using a portion of the allocated shared spectrum, Para [0037]. 
Regarding claims 7 and 19, Sun discloses the method/BS of claim 1/13, wherein determining the amount of spectrum currently needed by the first cluster of base stations s is based on: i) the current spectrum needs of the first base station and ii) a cluster spectrum need determination generated by another base station in the first cluster of base stations which was communicated to the first base station (spectrum request of secondary apparatus or CBSDs is done as a group via a proxy apparatus, Para [0067], spectrum is requested as a group, Para [0067], obvious to one of ordinary skill the spectrum need of the cluster is the need of the first base station and the other base stations in the cluster).
Regarding claim 9, Sun discloses the method of claim 1, further comprising: determining the base stations in the first cluster of base stations based on one or more of: i) Physical Cell Identifier (PCI) information reported to the first base station by UEs serviced by the first base station, ii) geographical region information known to the first base station or communicated to the first base station by the SAS or iii) X2 connection information (the proxy can request according to a group identifier and geographic location spectrum resources for the secondary apparatus in the group, Para [0092] and grouping can be based on geographic location, Para [0076]).
Regarding claim 11, Sun discloses the method of claim 9, further comprising: receiving, prior to determining the base stations in the first cluster of base stations, information from the SAS identifying other base stations along with geographic information indicating the locations of the other base stations; and storing the received geographic location information indicating the locations of other base stations along with information indicating the location of the first base station in memory (the communication device with CBSD function can access the geographic location database of the SAS, Para [0108] and it is obvious to one of ordinary skill in the art this information can be stored at the communication device).
Regarding claim 12, Sun discloses the method of claim 9, further comprising: establishing X2 connections with other base stations to facilitate the exchange of information with other base stations; and storing X2 connection information (communication device with CBSD function can be a small base station, Para [0108], where the X2 interface is well known in the art for base stations to communicate information with each other).
Regarding claim 13, Sun discloses a first base station (BS, Fig. 18) comprising: a receiver (RF receiver, Fig. 18); and a processor (controller, Fig. 18) configured to control the first base station to: receive one or more of current or future spectrum need information from another base station (CBSDs may requests spectrum resource via a proxy apparatus, Para [0062], that is the proxy receives spectrum needs of other CBSDs); determine the amount of spectrum currently needed by a first cluster of base stations, said first cluster of base stations including multiple base stations, said first base station being one of the base stations in said first cluster of base stations (spectrum request of secondary apparatus or CBSDs is done as a group via a proxy apparatus, Para [0067], spectrum is requested as a group, Para [0067], meaning the spectrum needs of the cluster is determined, well known in the art a group coordinator/proxy can be a member itself); communicate to a management device information indicating current spectrum needed for the first cluster of base stations, said information indicating current spectrum needed for the first cluster of base stations being based on said received one or more of current or future base station spectrum need information from said another base stations (spectrum request of secondary apparatus or CBSDs is done as a group via a proxy apparatus to the spectrum management device, Para [0067], spectrum is requested as a group, Para [0067], CBSDs may requests spectrum resource via a proxy apparatus, Para [0062], that is the proxy receives spectrum needs of other CBSDs); receive from the management device a spectrum allocation, said spectrum allocation being an allocation of spectrum assigned to the first cluster of base stations (spectrum response includes spectrum allocated to the group of secondary systems or CBSDs, Para [0112]); but does not disclose select from spectrum assigned from the management device to the first cluster of base stations, a first portion of the spectrum to be used by the first base station, selecting said first portion including selecting a range of frequencies in the spectrum assigned to the first cluster of base stations to be used by the first base station.  Hannan discloses each group is assigned at least one frequency sub-band, Para [0006] and CBSD communicates with user equipment using a portion of the allocated shared spectrum, Para [0037] and invention is applicable to base stations as well as CBSDs, Para [0015]); but does not explicitly disclose determining the current spectrum needs of the first base station based on channel loading.  Ansari discloses allocation of resources depends on the state of the channel, e.g. traffic conditions, congestion, number of stations (i.e. load), Para [0059], where it is obvious in view of Ansari that higher demand or load would require more spectrum to meet the demand or load conditions.  
Regarding claim 20, Sun discloses a non-transitory computer readable medium (computer readable medium, Para [0028]) including a first set of computer executable instructions which when executed by a processor of a first base station cause the first base station to perform the steps of: receiving one or more of current or future spectrum need information from another base station (CBSDs may requests spectrum resource via a proxy apparatus, Para [0062], that is the proxy receives spectrum needs of other CBSDs); determining the amount of spectrum currently needed by a first cluster of base stations, said first cluster of base stations including multiple base stations, said first base station being one of the base stations in said first cluster of base stations (spectrum request of secondary apparatus or CBSDs is done as a group via a proxy apparatus, Para [0067], spectrum is requested as a group, Para [0067], meaning the spectrum needs of the cluster is determined, well known in the art a group coordinator/proxy can be a member itself); communicating to a management device information indicating current spectrum needed for the first cluster of base stations, said information indicating current spectrum needed for the first cluster of base stations being based on said received one or more of current or future base station spectrum need information from said another base stations (spectrum request of secondary apparatus or CBSDs is done as a group via a proxy apparatus to the spectrum management device, Para [0067], spectrum is requested as a group, Para [0067], CBSDs may requests spectrum resource via a proxy apparatus, Para [0062], that is the proxy receives spectrum needs of other CBSDs); receiving from the management device a spectrum allocation, said spectrum allocation being an allocation of spectrum assigned to the first cluster of base stations (spectrum response includes spectrum allocated to the group of secondary systems or CBSDs, Para [0112]); but does not disclose selecting from spectrum assigned from the management device to the first cluster of base stations, a first portion of the spectrum to be used by the first base station, selecting said first portion including selecting a range of frequencies in the spectrum assigned to the first cluster of base stations to be used by the first base station.  Hannan discloses each group is assigned at least one frequency sub-band, Para [0006] and CBSD communicates with user equipment using a portion of the allocated shared spectrum, Para [0037] and invention is applicable to base stations as well as CBSDs, Para [0015]); but does not explicitly disclose determining the current spectrum needs of the first base station based on channel loading.  Ansari discloses allocation of resources depends on the state of the channel, e.g. traffic conditions, congestion, number of stations (i.e. load), Para [0059], where it is obvious in view of Ansari that higher demand or load would require more spectrum to meet the demand or load conditions.  

Claims 3, 6, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, in view of Hannan, in view of Ansari and in view of Bijwaard et al (US 2012/0257530, hereinafter Bijwaard).

Regarding claims 3 and 15, Sun discloses the method/BS of claim 2/14, but not further comprising: communicating to the second base station the first portion of said spectrum selected by the first base station to be used by the first base station.  Bijwaard discloses a cluster master device receives resource allocations from a central node and further allocates the resources to the terminals in the cluster, Para [0028], in this case first BS acting as a coordinator.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Bihwaard in the system of Sun in view of Hannan and Ansari in order to improve spatial reuse and organization of clusters.  
Regarding claims 6 and 18, Sun discloses the method/BS of claim 2/13, but not further comprising: communicating to a second base station in said first cluster of base stations information indicating the spectrum allocated to the first cluster of CBSDs.  Bijwaard discloses a cluster master device receives resource allocations from a central node and further allocates the resources to the terminals in the cluster, Para [0028], in this case first BS acting as a coordinator.  

Claims 4, 5, 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, in view of Hannan, in view of Ansari and in view of Kermoal et al (US 2009/0059856, hereinafter Kermoal).

Regarding claims 4 and 16, Sun discloses the method/BS of claim 1/13, but not further comprising: estimating future spectrum needed by the first base station.  Kermoal discloses projecting future spectral resource needs, Para [0064].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Kermoal in the system of Sun in view of Hannan and Ansari in order to improve to efficiently allocate resources based on load.
Regarding claims 5 and 17, Sun discloses the method/BS of claim 4/16, further comprising: communicating one or more of current or future spectrum need information to other base stations (CBSDs may requests spectrum resource via a proxy apparatus, Para [0062], that is the proxy receives spectrum needs of other CBSDs, where this is an obvious variation where a different CBSD (or BS) is the proxy).
Regarding claim 8, Sun discloses the method of claim 1, but not further comprising: communicating to the SAS an estimate of the expected total future spectrum needs for the first cluster of base stations. Kermoal discloses projecting future spectral resource needs, Para [0064] and Sun discloses spectrum is requested as a group, Para [0067], in this case the future spectral need is requested as a group.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if other relevant rejections were overcome as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461